Citation Nr: 1036442	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-19 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension, including as 
secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Emily L. Tamlyn


INTRODUCTION

The Veteran served on active military duty from August 1965 to 
March 1969.  

This issue comes before the Board of Veterans Appeals (Board) on 
appeal from an April 2005 RO rating decision by the Nashville, 
Tennessee, Regional Office (RO).  In that decision, the RO denied 
a claim for service connection for hypertension.  

The issues of an increased rating for service-connected diabetes 
mellitus and entitlement to a total disability rating for 
individual unemployability (TDIU) have been raised by a March 
2009 statement, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

In November 2008, the Board remanded this claim for a VA 
examination, which the Veteran attended.  A copy of the report is 
in the file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.  


REMAND

In the November 2008 Board remand, the examiner was to provide an 
opinion as to whether there was a 50 percent probability or 
greater that the Veteran's hypertension has undergone a 
permanent, measurable increase in its severity due to his 
service-connected diabetes mellitus.  This opinion was to be 
reconciled with the evidence in the claims folder, including VA 
treatment records.  A rationale was requested.  

In Allen v. Brown, 7 Vet.App. 439, 448 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that the term 
"disability" as used in 38 U.S.C.A. § 1110 refers to impairment 
of earning capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be compensated.  
The Court went on to state that "[P]ursuant to § 1110 and 
§ 3.310(a), when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for the 
degree of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  

Currently, for VA compensation purposes, the term hypertension 
means that the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7101, note (1) (2010).  Also, hypertension 
or isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  Id.  
Under DC 7101, for hypertensive vascular disease (hypertension 
and isolated systolic hypertension), a 60 percent rating is 
assigned if the diastolic pressure is predominantly 130 or more; 
a 40 percent rating if the diastolic pressure is predominantly 
120 or more; a 20 percent rating if the diastolic pressure is 
predominantly 110 or more or systolic pressure is predominantly 
200 or more; and a 10 percent rating if the diastolic pressure is 
predominantly 100 or more or systolic pressure is predominantly 
160 or more, or minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  Id.  

In 1976 and 1983, DC 7101 stated that for a 10 percent rating 
diastolic pressure was to be predominantly 100 or more.  For 
20 percent rating diastolic pressure was to be 110 or more with 
definite symptoms.  For a 40 percent rating, it had to be 120 or 
more with moderately severe symptoms.  And for a 60 percent 
rating, diastolic pressure was to be predominantly 130 or more 
and severe symptoms must be present.  For 40 percent and 
60 percent ratings there was to be careful attention to diagnosis 
and repeated blood pressure readings under Note 1.  In Note 2, 
when continuous medication was shown a 10 percent rating 
(minimum) was warranted.  38 C.F.R. § 4.104, DC 7101 (1983).  

There is no evidence of high blood pressure or a diagnosis of 
hypertension in the Veteran's service treatment records.  The 
earliest mention of hypertension is in an April to May 1983 VA 
hospital admission record which shows that the Veteran was 
diagnosed with hypertension in 1976.  He was taking medication 
for control of his hypertension.  In April 1983, a VA record 
shows the hypertension was under control.  The Veteran was 
diagnosed with diabetes in 1983.  In June 1997, another VA record 
showed the Veteran's blood pressure reading at 165/115.  A record 
from July of that year stated his hypertension was not well-
controlled.  

In December 2008, the Veteran received a new VA examination to 
determine whether there was a 50 percent or greater that the 
Veteran's hypertension had undergone a permanent measurable 
increase in its severity due to his service-connected diabetes 
mellitus.  His claims file and medical history was reviewed.  The 
Veteran had a long medical history for many different problems.  
The examiner noted that he was diagnosed with hypertension in 
1976 and that the Veteran stated his blood pressure worsened 
after 1985 when the Veteran became a diabetic.  

The examiner noted that there was some blood pressure elevation 
in 1997 at the time that the Veteran was having coronary 
syndrome.  More recent VA records indicated mostly stable blood 
pressure readings.  Upon physical examination, the Veteran was 
noted to be obese; an electrocardiogram showed a normal sinus 
rhythm with right bundle branch block.  

The examiner again noted the diagnoses of hypertension in 1976 
and diabetes mellitus in 1983 and stated: "Insulin resistance 
results in worsening of hypertension."  The examiner pointed out 
that the Veteran was on two medications for hypertension in 1983 
and is now on four.  Worsening of the hypertension was also due 
to poor dietary control, increasing obesity, and ongoing tobacco 
use.  The examiner went on to state: "It would not be possible 
to provide measurable increases in [the hypertension]'s severity 
without resorting to mere speculation."  

Accordingly, the case is REMANDED for the following action:  

1.  Return the claims file to the December 
2008 examiner, or if necessary, schedule the 
Veteran for a new examination.  The claims 
file and a copy of this remand must be made 
available to the examiner for review.  

The examiner should specify what measurable 
increase in severity of hypertension is due 
to the service-connected diabetes mellitus 
referring to the hypertension diagnostic 
codes cited above.  If diabetes mellitus 
"aggravates" the hypertension, but results 
in no measurable increase in its severity, 
the examiner should so specify.  The examiner 
should identify the baseline level of 
disability (prior to aggravation) and the 
permanent, measurable increase in the 
severity of the hypertension attributable to 
the service-connected diabetes mellitus.  

The examiner should reconcile any opinion 
with the evidence in the claims folder, to 
include the prior VA outpatient treatment 
records.  A rationale for any opinion offered 
is requested.  If the examiner cannot come to 
a conclusion without resorting to 
speculation, the examiner should state why 
and explain the evidence that would be needed 
to show what the amount of the increase in 
the hypertension is due to the diabetes 
mellitus.  

2.  Re-adjudicate the claim of service 
connection for hypertension.  If the decision 
remains in any way adverse to the Veteran, 
provide a supplemental statement of the case 
(SSOC) to the Veteran and his representative.  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include the applicable law and regulations 
considered pertinent to the issue remaining 
on appeal.  An appropriate period of time 
should be allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

